33 Mich. App. 302 (1971)
189 N.W.2d 826
PEOPLE
v.
CHAMBERS
Docket No. 9901.
Michigan Court of Appeals.
Decided April 29, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Billy R. Adams, for defendant on application for delayed appeal.
Harold Helper, for defendant on appeal.
*303 Before: J.H. GILLIS, P.J., and FITZGERALD and T.M. BURNS, JJ.
Leave to appeal applied for.
PER CURIAM.
On July 2, 1968, the defendant, Robert Allen Chambers, pleaded guilty to the offense of larceny from a person. Defendant was fully informed of his right to a trial by judge or jury, to the maximum sentence he could receive, and to his right to an attorney at a trial at which the prosecution would have to prove his guilt beyond a reasonable doubt and at which defendant would not have to take the stand.
On appeal defendant contends that his rights were violated in that prior to a witness's identification of the defendant, she overheard a conversation between police officers concerning the defendant's possible involvement in other crimes and that defendant was forced into an illegal confrontation with the complaining witness.
A defendant who enters a voluntary plea of guilty while represented by competent counsel waives all nonjurisdictional defects in prior stages of the proceedings. People v. Collins (1968), 380 Mich. 131; People v. Catterson (1967), 5 Mich. App. 488; People v. Dobine (1963), 371 Mich. 593; Crockett v. Haskins, Superintendent (CA 6, 1966), 372 F2d 475.
In the instant case the plea was properly taken in accordance with GCR 1963, 785.3.
Affirmed.